DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/23/2021, No Claims have been cancelled, and Claims 1-13 and newly added Claim 14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding Claim 1, the limitation “the outer arc section of the s-shaped segment at least partially enclosing the nerve” is rejected for encompassing a human organism. This limitation is suggested to read “the outer arc section of the s-shaped segment is configured to at least partially enclosing the nerve”.
Claims 2-14 are rejected for incorporating errors from the parent claim by dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "“the outer arc section of the S-shaped segment”" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected for incorporating errors from a parent claim by dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampropoulos (US PGPub 2017/0266415).
Regarding Claim 1, Lampropoulos teaches a surgical application tool for implanting an electrode wire on nerves in an inner area of a pelvis of a human body (Paragraph 0029 discloses introducing electrical leads), the surgical application tool (See Figures 1A-1B) comprising a mandrel (172) having an engagement tip (198) and a shaft section (174) and comprising a sleeve (102) which is configured to insert and guide the electrode wire through a sleeve interior when the mandrel (172) is removed (Figures 1A-1B; sleeve 102 has a lumen throughout to insert an electrode wire; the examiner notes that the electrode wire is not positively recited in the claims),
 said sleeve (102) extending at least along the shaft section (174) and being detachable from the mandrel (172) (Figures 1A-1B), 
a handle (173) being provided on the mandrel and/or the sleeve (sleeve 102 has a handle 125/126) for the extracorporeal handling of the application tool (Paragraph 0034), and
the handle being configured to manually rotate and/or pivot the mandrel and/or the sleeve when it is inserted into the body (Figure 1A), characterized in that wherein the shaft section of the mandrel and/or the sleeve have/has at least one S-shaped segment having two consecutive arc sections (Paragraph 0077-0079, 0082, 0084-0086), the outer arc section (117) of the S-shaped segment at least partially enclosing the nerve (it is the Examiners position that section 117 can enclose a nerve since it is curved).
Regarding Claim 2, Lampropoulos teaches the surgical application tool according to claim 1, wherein the outer arc section (117) has a smaller bend radius than the inner arc section (113; Figure 1A).
Regarding Claim 3, Lampropoulos teaches the surgical application tool according to claim 1, wherein in that the outer arc section (117) of the S-shaped segment is shorter than the inner arc section (113) of the S-shaped segment (Figure 1A; Paragraphs 0082-0084).
Regarding Claim 4, Lampropoulos teaches the surgical application tool according to claim 1, wherein the outer arc section of the S-shaped segment can enclose the nerve at a wrap angle of less than 180 degrees (Paragraph 0082-0083)
Regarding Claim 5, Lampropoulos teaches the surgical application tool according to claim 1, wherein the outer arc section (117) of the S-shaped segment can enclose the nerve in a hook-like manner (Figure 1A; Paragraph 0083; see also Figure 6).
Regarding Claim 6, Lampropoulos teaches the surgical application tool according to claim 1, wherein an extension segment (110) is provided between the S- shaped segment and the handle (Figure 1A).
Regarding Claim 7, Lampropoulos teaches the surgical application tool according to claim 6, wherein the extension segment (110) extends linearly between the S-shaped segment and the handle (Figure 1A; Paragraph 0037).
Regarding Claim 8, Lampropoulos teaches the surgical application tool according to claim 6, wherein the extension segment and the inner arc section have essentially the same length (Paragraph 0044 and 0046).
Regarding Claim 9, Lampropoulos teaches the surgical application tool according to claim 1, wherein a handle element is attached to the extracorporeal end of the sleeve, the handle element having a recess, and the electrode wire being insertable through the recess into the sleeve interior when the mandrel is removed (See Figure 1 and 6).
Regarding Claim 10, Lampropoulos teaches the surgical application tool according to claim 1, wherein the handle is separable into two handle elements, the first handle element being attached to the extracorporeal end of the sleeve, and the second handle element being attached to the extracorporeal end of the mandrel (see Figure 1 and 6).
Regarding Claim 11, Lampropoulos teaches the surgical application tool according to claim 1, wherein the handle is realized in the form of a knob (see Figure 4 in which the winged portion of the handle has 2 knobs).
Regarding Claim 12, Lampropoulos teaches the surgical application tool according to claim 1, wherein the mandrel is made of a plastically or elastically deformable material (Paragraph 0038 and 0041).
Regarding Claim 13, Lampropoulos teaches the surgical application tool according to claim 1, wherein the sleeve is made of a rigid material, in particular metal or plastic (Paragraph 0041, 0051, 0055).
Regarding Claim 14, Lampropoulos teaches the surgical application tool according to claim 13, wherein the rigid material is a metal or plastic (Paragraph 0041, 0051, 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771